Title: To James Madison from Edward Jones, 10 May 1802 (Abstract)
From: Jones, Edward
To: Madison, James


10 May 1802, Pointe-à-Pitre. “I take the earliest Opportunity to inform you of the arrival of the French Squadron at this Port on the 6th inst. with 4 or 5000 troops, and that peaceable possession was taken of this Town and the neighbouring Forts the Same Evening. Genl. Richpanse with most of the Squadron has gone down to Basseterre, where it is beleived Resistance will be made by the Blacks. An Embargo was laid immediately on the arrival of the Fleet but is now off.” Encloses a copy of his letter to the prefect “on his refusing to receive me as Coml. Agent of the U. States.” The prefect then sent for him, and “after reading the 10th. Article of the Treaty … he observed it was not intended to admit Agents in the Colonies, at the Same time he assured me of his friendly disposition towards our Commerce—tho’ in a Short time it will be restricted as before the Revolution.” Basseterre is to be the only port of entry for Guadeloupe. Will forward the regulations as soon as they are published along with other news.
 

   
   RC and enclosure (DNA: RG 59, CD, Guadeloupe, vol. 1). RC 2 pp. Enclosure is a copy of Jones to Daniel Lescallier, prefect at Guadeloupe, dated 8 May 1802 (1 p.; docketed by Brent).



   
   A full transcription of this document has been added to the digital edition.

